Exhibit  10.2

 
[img001_v1.jpg]
 
The undersigned requests the issuance of an endorsement to be made part of
Policy No.issued by Euler Hermes North
Ameri<:a Insurance Company to:          S ll 0 Z..5"o .f £e.\o.=f't.J C( U,..ifi
 


 
red:
 
limecom Inc
City,
State:
 
Miami,Fl
Eeficiary:
 
AEC Yield CapitaiLLC
City, State:
 
Brooklyn, NY

 
In accordance with your request,the Policy Beneficiary (Beneficiary) will have
the following rights under this Policy,subject to the terms and conditions in
this Endorsement.



 
1.
The Beneficiary may file a Claim and Collectionform per the terms and conditions
of this Policy. You and/or the Beneficiary will give us,at our request, any
additional supporting documents or information regarding the claim.

 

2.
If a Claim Payment is due under this Policy,we shall make the Claim Payment to
the Beneficiary unless the Beneficiary provides us with a written release of its
right to receive the Claim Payment.


3.
In order for us to make a Claim Payment to the Beneficiary, both you and the
Beneficiary must assign to us,or cause to be assigned to us,any and all rights
you or the Beneficiary may have as to the Buyer.




 
4.
Any Claim Payment made to the Beneficiary shall release and relieve us from any
liability to you for the insured receivables that are the subject of the Claim
Payment.




5.
Bo th you and the Beneficiary warrant that this Endorsement,by which you
instruct us to make all Claim Payments to th<Beneficiary,is in accordance with
your respective financial and commercial interests and does not conflict with
any applicable laws or regulations. In respect of this Endorsement, the
contractual relationship existing between you and th12 Beneficiary is the
following: invoice financing   finance facility finance facility secured against
trade receivables .




 
6.
The relationship created by this Endorsement is that the Beneficiary becomes an
intended third-party beneficiary under the Policy entitled to the same
rights,but none other,that you would have under the Policy, subject to the same
terms,conditions, and obligations applicable to you. The rights of the
Beneficiary are derivative of your rights,and no independent rights are intended
to be created or granted.No additional risks are intended to be covered that
involve the Beneficiary.




 
7.
This Endorsement shall not affect any of your or our rights or obligations under
the Policy other than your right to receive a Claim Payment. Your obligations
under the Policy shall continue notwithstanding the appointment of the
Beneficiary. All rights and remedies that we have against you shall apply to the
Beneficiary. You confirm that you have provided the Beneficiary with a copy of
the Policy and this Endorsement, which cannot be modified except as provided for
per the terms and conditions of the Policy . All notices in connection with the
Policy will be addressed to you alone.

 
8.
This Endorsement shall be effective as oftdh4R.hnd all Claim Payments made after
this date shall be paid to the Beneficiary,notwithstanding the dates of the
receivables that are the subject of the Claim Payment. This Endorsement remains
in effect for any subsequent Policy Periods until the Beneficiary provides us a
written release of its interest, signed by an authorized signatory.


 
[img001a_v1.jpg]


1

--------------------------------------------------------------------------------

 
[img003_v1.jpg]
 

 
9.
For the purposes of this Endorsement only,references  to Claim Payments are also
construed to include your share of any Recoveries collected by us or the
Collection Services Provider.

 

 
10.
This Endorsement cannot be amended or cancelled without the agreement of the
Beneficiary



[img002a_v1.jpg]
 
This request is not binding upon Euler Hermes North America Insurance Company.
The rights of the Bank and the Policyholder with respect to the endorsement
requested herein will be limited to the provisions of an endorsement to the
above referenced policy actually issued by Euler Hermes North America Insurance
Company, which endorsement, if issued,may not necessarily contain provisions
identical to those requested above.
 

--------------------------------------------------------------------------------

 A company of Alllanz@)

 

2